PATTERSON, Acting Chief Judge.
We affirm the order withholding adjudication and placing Miguel Fuentes on probation for possession of a short-barreled shotgun. We must remand, however, because the order additionally reflects a conviction for possession of a short-barreled rifle, a crime with which Fuentes was not charged. Fuentes and codefendant Garcia were charged in one information, and count two, regarding the rifle, charged only Garcia. Thus, we remand for the trial court to delete the order’s reference to count two, possession of a short-barreled rifle.
NORTHCUTT, J., and DANAHY, PAUL W., Jr., Senior Judge, concur.